Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Analysis - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “optical structure” in claim 1 and “dark layer” in claim 15.
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 15 are interpreted to cover the 
As for the limitations "optical structure”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0140]-[0141] of the specification and Figs. 17-20 of the drawing disclose "optical structure” includes a lens, or a light guide, or a lens coupled to a light guide. 
As for the limitation "dark layer”, it is interpreted as corresponding to [0125], [0131], [0137], and [0142] of the specification and Figs. 17-20 of the drawing. However, the disclosure does not provide the structure necessary to perform the claimed function. 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 2-3 and 15 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitations “an optical sensing module disposed below the display module to detect an optical biometric feature by receiving probe light that passes through the display module, the optical sensing module comprising an optical sensor array to receive the probe light, the probe light being the illumination energy of output by the light source as reflected by a top surface of the top cover layer”. According to claim 2, the probe light is an illumination light that passes through the display module. However, according to claim 2, the probe light is also defined as being an illumination light output by the light source, which is reflected by the top cover layer of the display module. The two limitations are contradictory to each other. Furthermore, if “the probe light being the illumination energy of output by the light source as reflected by a top surface of the top 

6.	Regarding claim 15, the claim limitation “dark layer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, it is a common knowledge that a “dark” material absorbs an incident light, it is not clear what structure or material forms the “dark layer” as claimed so that it is at least partially transparent to pass through the illumination light. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may: 
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
8.	Claims 1, 12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (US 20160087018 A1).
Regarding claim 1, Shim (e.g., Figs. 1-8, take Fig. 2 as an example, which is reproduced for reference) discloses an electronic device comprising: 

    PNG
    media_image1.png
    638
    1259
    media_image1.png
    Greyscale

Annotated version of Shim’s Fig. 2
a display module comprising a display pixel layer (display pixel layer D) having a plurality of display micro-structures having a plurality of micro-structure gaps there-between (display pixel layer D having a plurality of structures 210 having a plurality of openings P there-between);  
a top cover layer (cover layer 200) disposed above the display module (display pixel layer D) to provide an output interface for displaying images generated by the display pixel layer (display pixel layer D);  and 
an under-display lighting module comprising: a light source to output illumination energy (an OLED including an electrode 110, an organic light emitting layer 130, and 140 and an electrode 140);  and 
an optical structure (lens 300) optically coupled with the light source (OLED including an electrode 110, an organic light emitting layer 130, and 140 and an electrode 140) to form an image of the illumination energy that is positioned and sized to pass through one of the plurality of micro-structure gaps and to diverge therefrom into the (e.g., Fig. 2 reproduced above), thereby illuminating at least a portion of the display module (e.g., Fig. 2 reproduced above).

Regarding claim 12, Shim (e.g., Figs. 1-8) discloses the electronic device of claim 1, wherein the under-display lighting module comprises: a plurality of light sources, each to output respective illumination energy (display panel comprises a plurality of pixels, each pixel has an OLED as shown in Figs. 1-8); and a plurality of optical structures, each optically coupled with a respective one of the light sources (each pixel includes a lens 300 optically coupled with a OLED as shown in Figs. 1-8) to form a respective image of the respective illumination energy that is positioned and sized to pass through a different respective one of the plurality of micro-structure gaps (e.g., Figs. 1-8, Fig. 2 is reproduced above for reference) and to diverge therefrom into the top cover layer (e.g., Figs. 1-8, Fig. 2 is reproduced above for reference).

Regarding claim 15, Shim (e.g., Figs. 1-8) discloses the electronic device of claim 1, further comprising: a dark layer coating (dark layer 210) at least a portion of a bottom surface of the top cover layer (cover layer 200), wherein the under-display lighting module is configured to output the illumination energy so that the dark layer is at least partially transparent to the illumination energy passing there-through (e.g., Figs. 1-8; (dark layer 210 form a plurality of openings to partially transmit illumination light).

(e.g., Figs. 1-8) discloses the electronic device of claim 1, wherein the light source is one of a light emitting diode or a vertical cavity surface-emitting laser (e.g., Figs. 1-8; OLED).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
10.	Claims 1-7, 9, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as unpatentable over He (US 20180129798 A1) in view of Mackey (US 20190113670 A1).
Regarding claim 1, He (e.g., Figs. 1-2 and 39) discloses an electronic device comprising:
a display module comprising a display pixel layer (OLED pixel layer) having a plurality of display micro-structures having a plurality of micro-structure gaps there-between (OLED TFT layer structures having a plurality of transmission holes 450);  
a top cover layer (cover layer 431) disposed above the display module (OLED pixel layer) to provide an output interface for displaying images generated by the display pixel layer (OLED pixel layer);  and 
(light source 971);  and 
an optical structure (optical coupler 972; [0240]) optically coupled with the light source (light source 971) to form an image of the illumination energy that is positioned and sized to pass through one of the plurality of micro-structure gaps and to diverge therefrom into the top cover layer (e.g., Fig. 2 reproduced above), thereby illuminating at least a portion of the display module (e.g., Fig. 2 reproduced above).

He (e.g., Fig. 39) also discloses an optical structure (optical coupler 972; [0240]) optically coupled with the light source (light source 971) to pass through the plurality of micro-structure gaps (transmission holes 450), thereby illuminating at least a portion of the display module and used for fingerprint detection, but does not expressly disclose the optical structure corresponds to a lens or a light guide according to applicant’s disclosure. However, according to Fig. 39 and [0240] of He’s specification, the optical coupler 972 acts to reduce or limit the output angles of the light 973 output from the light source 971. It is obvious to one skilled in the art that an optical lens or an optical fiber would perform the function as specified in He’s [0024]. The examiner further cites Mackey as a reference. Mackey (e.g., Figs. 1-2 and 5-9) discloses a display device similar to that disclosed by He, comprising an under-display illumination with an external light source (e.g., light source 202 in Fig. 2, or light source 502 in Fig. 5, or light source 602 in Fig. 6). Mackey (e.g., Figs. 1-2 and 5-9) further discloses an optical structure (e.g., Fig. 7; lens 712) optically coupled with the light source (e.g., Fig. 7; light source 702) to form an image of the illumination energy that is positioned and sized to pass through one of the plurality (gaps 508) and to diverge therefrom into the top cover layer (cover layer 510), thereby illuminating at least a portion of the display module (e.g., Fig. 7). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the optical lens as taught by Mackey to the display device of He to optically coupled with the light source to form an image of the illumination energy that is positioned and sized to pass through one of the plurality of micro-structure gaps and to diverge therefrom into the top cover layer. The combination/motivation would be to limit the output angle and improve illumination efficiency of the external light source for fingerprint detection.

Regarding claim 2, He in view of Mackey discloses the electronic device of claim 1, He (e.g., Figs. 1-2 and 39) discloses the electronic device further comprising: an optical sensing module (e.g., Fig. 2 and 39; optical sensing module) disposed below the display module (e.g., Fig. 2 and 39; display module) to detect an optical biometric feature (e.g., Fig. 1-2, 33 and 39; optical sensing module is a fingerprint sensor) by receiving probe light (e.g., Fig. 2 and 39; light from light source 971) that passes through the display module (e.g., Fig. 2 and 39), the optical sensing module comprising an optical sensor array to receive the probe light (e.g., Fig. 2 and 39; the optical sensing module comprising an optical sensor array), the probe light being the illumination energy of output by the light source (e.g., Fig. 2 and 39; light from light source 971) as reflected by a top surface of the top cover layer (e.g., Fig. 2 and 39).

(e.g., Figs. 1-2, 35 and 39-40) discloses wherein the display module further comprises one or more material layers ([0220]; optical window 600c) disposed between the display pixel layer (display pixel layer 450) and the optical sensing module (optical sensing module 600a) and configured to form a sensor receiving light path window ([0220]; optical window 600c) located directly above the optical sensing module (optical sensing module 600a).

Regarding claim 4, He in view of Mackey discloses the electronic device of claim 1, He (e.g., Figs. 1-2, 35 and 39-40) discloses wherein: 
the plurality of display micro-structures lie substantially in a plane (transmission holes 450 in a plane); 
the light source (light source 971) is positioned below the display pixel layer (display pixel layer 450) and has an illumination aperture (e.g., Fig. 39) oriented to output the illumination energy through the display pixel layer (display pixel layer 450) and into the top cover layer (cover layer 431).

He also discloses the optical structure (optical coupler 972; [0240]) positioned between the illumination aperture  (illumination aperture  of light source 971) and the display pixel layer (display pixel layer 450), but does not expressly disclose the optical structure comprises a lens as claimed. However, according to Fig. 39 and [0240] of He’s specification, the optical coupler 972 acts to reduce or limit the output angles of the light 973 output from the light source 971. It is obvious to one skilled in the art that an optical (e.g., Figs. 1-2 and 5-9) discloses a display device similar to that disclosed by He, comprising an under-display illumination with an external light source (e.g., light source 202 in Fig. 2, or light source 502 in Fig. 5, or light source 602 in Fig. 6). Mackey (e.g., Figs. 1-2 and 5-9) further discloses an optical structure (e.g., Fig. 7; lens 712) optically coupled with the light source (e.g., Fig. 7; light source 702), wherein 
the optical structure comprises a lens (e.g., Fig. 7; lens 712) positioned between the illumination aperture  (illumination aperture of light source 702) and the display pixel layer (display 102 including display pixel layer), such that a focal point of the lens is substantially at the plane (e.g., Fig. 7; focal point of lens 712); and 
the light source (e.g., Fig. 7; light source 702) and the lens (e.g., Fig. 7; lens 712) are arranged so that the illumination energy diverges between the illumination aperture and the lens (e.g., Fig. 7) and converges between the lens and the plane (e.g., Fig. 7) to form the image of the illumination energy that is positioned and sized to pass through the one of the plurality of micro-structure gaps (e.g., Fig. 7).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the optical lens as taught by Mackey to the display device of He to optically coupled with the light source to form an image of the illumination energy that is positioned and sized to pass through one of the plurality of micro-structure gaps and to diverge therefrom into the top cover layer. The combination/motivation would be to limit the output angle and improve illumination efficiency of the external light source for fingerprint detection.

Regarding claim 5, He in view of Mackey discloses the electronic device of claim 4, He (e.g., Figs. 1-2 and 39-40) discloses wherein the illumination aperture is oriented to output the illumination energy primarily in a direction substantially orthogonal to the plane (e.g., Figs. 39-40). Mackey (e.g., Fig. 7) also discloses wherein the illumination aperture is oriented to output the illumination energy primarily in a direction substantially orthogonal to the plane (e.g., Fig. 7).

Regarding claim 6, He in view of Mackey discloses the electronic device of claim 1, He (e.g., Figs. 1-2 and 39-40) discloses wherein: 
the plurality of display micro-structures comprise a plurality of edge electrodes (OLED TFT layer structures having electrodes at the edge area) lying substantially in a plane (e.g., Figs. 39-40) along an edge area of a bottom surface of the top cover layer (OLED TFT layer structures is on a bottom surface of cover layer 431); 
the light source (light source 971) is positioned below the display pixel layer (OLED pixel layer) and has an illumination aperture oriented to output the illumination energy in a first direction (e.g., Figs. 39-40).

He (e.g., Figs. 1-2 and 39-40) also discloses the optical structure (optical coupler 972; [0240]), but does not disclose the optical structure comprises a light guide structure as claimed. Mackey (e.g., Figs. 1-2 and 5-9) discloses a display device similar to that disclosed by He, comprising an under-display illumination with an external light source (e.g., light source 202 in Fig. 2, or light source 502 in Fig. 5, or light source 602 in Fig. 6). (e.g., Figs. 1-2 and 5-9) further discloses an optical structure (e.g., Fig. 8; light guide 812; [0058]) optically coupled with a light source (e.g., Fig. 8; light source 802) has an illumination aperture oriented to output the illumination energy in a first direction (e.g., Fig. 8), wherein 
the optical structure comprises a light guide structure (e.g., Fig. 8; light guide 812; [0058]) having an input to receive the illumination energy from the light source (e.g., Fig. 8; light source 802) and an output to redirect the illumination energy to a second direction different from a first direction (e.g., Fig. 8), the second direction being oriented to output the illumination energy through the plane and into the top cover layer (e.g., Fig. 8); and 
the light source (e.g., Fig. 8; light source 802; [0058]) and the light guide structure (e.g., Fig. 8; light guide 812; [0058]) are arranged so that the image of the illumination energy is formed substantially at the output of the light guide structure positioned and sized to pass through the one of the plurality of micro-structure gaps (e.g., Fig. 8), and the illumination energy diverges between the output of the light guide structure and the top cover layer (e.g., Fig. 8). 
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light guide as taught by Mackey to optically coupled with the light source to the display device of He. The combination/motivation would be to limit the output angle and improve illumination efficiency of the external light source for fingerprint detection.

(e.g., Fig. 8) discloses wherein: the optical structure further comprises a lens to optically couple the light source with the light guide structure (e.g., Fig. 8 and [0058]; light guide structure 812 comprising a concave lens to couple light from light source 802). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light guide as taught by Mackey to optically coupled with the light source to the display device of He for the same reason above.

Regarding claim 9, He in view of Mackey discloses the electronic device of claim 6, Mackey (e.g., Fig. 8) discloses wherein the first direction is substantially orthogonal to the second direction (e.g., Fig. 8). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light guide as taught by Mackey to optically coupled with the light source to the display device of He for the same reason above.

Regarding claim 12, He in view of Mackey discloses the electronic device of claim 1, He (e.g., Figs. 1-2, 35 and 39-40) discloses wherein the under-display lighting module comprises: a plurality of light sources (light sources 971), each to output respective illumination energy (illumination light 973); He (e.g., Figs. 1-2, 35 and 39-40) also discloses a plurality of optical structures (optical couplers 972), each optically coupled with the light source (light source 971) to pass through the plurality of micro-structure gaps (transmission holes 450). He does not expressly disclose the optical structure (e.g., Figs. 1-2 and 5-9) discloses a display device similar to that disclosed by He, comprising an under-display illumination with an external light source (e.g., light source 202 in Fig. 2, or light source 502 in Fig. 5, or light source 602 in Fig. 6). Mackey (e.g., Figs. 1-2 and 5-9) further discloses an optical structure (e.g., Fig. 7; lens 712) optically coupled with the light source (e.g., Fig. 7; light source 702) to form an image of the illumination energy that is positioned and sized to pass through one of the plurality of micro-structure gaps (gaps 508) and to diverge therefrom into the top cover layer (cover layer 510). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the optical lens as taught by Mackey to the display device of He to optically coupled with a respective one of the light sources to form a respective image of the respective illumination energy that is positioned and sized to pass through a different respective one of the plurality of micro-structure gaps and to diverge therefrom into the top cover layer. The combination/motivation would be to limit the output angle and improve illumination efficiency of the external light source for fingerprint detection.

Regarding claim 13, He in view of Mackey discloses the electronic device of claim 12, He (e.g., Figs. 1-2, 35 and 39-40) discloses wherein each of the plurality of light (light sources 971) outputs the respective illumination energy in accordance with a same modulation and wavelength ([0240]; modulation and wavelength; operation principle is also referred to Figs. 12-13).

Regarding claim 14, He in view of Mackey discloses the electronic device of claim 12, He (e.g., Figs. 1-2, 35 and 39-40) discloses wherein a first of the plurality of light sources outputs the respective illumination energy in accordance with a first set of optical characteristics, and a second of the plurality of light sources outputs the respective illumination energy in accordance with a second set of optical characteristics that is at least partially different from the first set of optical characteristics ([0246]; For example, green LEDs and near IR LEDs may be used as extra light sources to also assist the live finger detection).

Regarding claim 16, He in view of Mackey discloses the electronic device of claim 1, He (e.g., Figs. 1-2, 35 and 39-40) discloses wherein: the display module further comprises a touch sensor layer (e.g., Fig. 2; touch sensor layer); and the top cover layer further provides an input interface for receiving touch events detected by the touch sensor layer (e.g., Fig. 2; touch sensor layer).

Regarding claim 17, He in view of Mackey discloses the electronic device of claim 1, He (e.g., Figs. 1-2, 35 and 39-40) discloses wherein the light source (light source 971) is one of a light emitting diode or a vertical cavity surface-emitting laser ([0240]; LED).
(e.g., Figs. 1-2, 35 and 39-40) discloses wherein the display module, the top cover layer, and the under-display lighting module are integrated into a smartphone (e.g., Fig. 2 and [0067]; smartphone).

11.	Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over He (US 20180129798 A1) in view of Mackey (US 20190113670 A1) and further in view of Danley (US 20140099060 A1).
Regarding claim 8, He in view of Mackey discloses the electronic device of claim 6, but does not disclose wherein the light guide structure comprises an optical fiber. However, Danley (e.g., Figs. 3, 8-9 and 12-13) discloses wherein the light guide structure (e.g., Fig. 8; light guide structure) comprises an optical fiber (optical fiber 30), having an input to receive an input light (light 100) from a first direction and an output to redirect the input light to a second direction different from a first direction (e.g., Fig. 8). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light guide as taught by Danley to optically coupled with the light source to the display device of He in view of Mackey. The combination/motivation would be to limit the output angle and improve lamination efficiency of the external light source for display illumination and fingerprint detection.

12.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over He (US 20180129798 A1; hereinafter referred to as He’798) in view of Mackey (US 20190113670 A1) and further in view of He (US 20180005005 A1; hereinafter referred to as He’005).
(LCD 433), the plurality of display micro-structures comprising a plurality of liquid crystal structures interconnected by a plurality of electrodes to output images for display (LCD TFT structures 433C; e.g., Figs. 22, 33-36 and 39). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from He’005 to the display device of He’798. The combination/motivation would be to integrated fingerprint sensors with different display devices including OLED and LCD.

13.	Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over He (US 20180129798 A1) in view of Mackey (US 20190113670 A1) and further in view of Burns (US 20060250558 A1).
Regarding claim 11, He in view of Mackey discloses the electronic device of claim 1, He (e.g., Figs. 39-40) in view of Mackey (e.g., Figs. 1-2 and 5-9) discloses wherein the image is formed to be smaller than the gap width, but does not disclose the one of the plurality of micro-structure gaps has a gap width of less than ten microns. However, Burns discloses a display device, wherein the one of the plurality of micro-structure gaps has a gap width of less than ten microns (e.g., Figs. 3-5 and claim 37). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention 

14.	Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over He (US 20180129798 A1) in view of Mackey (US 20190113670 A1) and further in view of Yamazaki (US 20060011913 A1).
Regarding claim 15, He in view of Mackey discloses the electronic device of claim 1, but does not disclose the dark layer as claimed. However, Yamazaki (e.g., Figs. 3-7) discloses a display device integrated with an optical fingerprint sensor, further comprising: a dark layer coating (e.g., Fig. 3; color layer 161/162/163) at least a portion of a bottom surface of the top cover layer (e.g., Fig. 3; cover layer 143), wherein the under-display lighting module is configured to output the illumination energy so that the dark layer is at least partially transparent to the illumination energy passing there-through (e.g., Fig. 3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yamazaki to the display device of He in view of Mackey. The combination/motivation would be to provide a colorful display image and reduce background noise of fingerprint sensing signal. 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691